Title: To Thomas Jefferson from Edmond Charles Genet, 23 May 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
Philadelphie le 23. mai 1793. l’an 2e. de la Repe. frse.

Seule contre des hordes innombrables de tyrans et d’ésclaves qui menacent sa liberté naissante, la nation francoise seroit en droit de reclamer les obligations qu’imposent aux Etats unis les traités qu’ils ont contractés avec elle et qu’elle a cimentés de son sang; mais forte de la grandeur de ses moyens et de la puissance de ses principes non moins redoutables à ses énnemis que les armes victorieuses qu’elle oppose à leur rage, elle vient dans le tems même ou des emissaires de nos ennemis communs faisoient d’inutiles éfforts pour neutraliser la reconnoissance, refroidir le zêle, racourcir ou obscurcir la vue de vos Concitoyens, Elle vient dis je cette nation genereuse, Cette amie fidele de travailler encore à accroitre leur prosperité à augmenter le bonheur dont elle se plait à les voir Jouir.
Des obstacles élevés dans des intentions liberticides par les Ministres perfides du despotisme des obstacles dont le but étoit d’arrêter les progrès rapidès du Commerce des Americains et l’éxtension de leurs maximes bienfaisantes n’existent plus. La République francoise ne voyant en eux que des freres, leur a ouvert par les décrets ci Joints tous ses ports dans les deux mondes, leur a accorde toutes les faveurs dont Jouissent ses propres citoyens dans ses vastes possessions, les a invités à partager les bénefices de sa navigation en accordant à leurs Vaisseaux les mêmes droits qu’aux siens et m’a chargé de proposer à votre gouvernement de Consacrer dans un veritable pacte de famille dans un pacte national les bases libérales et fraternelles sur les quelles elle désire voir reposer le systême commercial et politique de deux peuples dont tous les interêts se Confondent. Je suis revêtu, M., des pouvoirs nécéssaires pour entamer cette importante négociation dont les tristes annales de l’humanité avant l’Ere brillante qui s’est enfin ouverte pour elle, n’offrent, aucun éxemple.
